United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1183
                                  ___________

Robin R. Jordan,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                            Submitted: August 6, 2010
                               Filed: August 17, 2010
                                ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      Robin R. Jordan appeals the district court’s1 order affirming the denial of
supplemental security income. Having carefully reviewed the record and considered
Jordan’s arguments for reversal, we affirm. See Davidson v. Astrue, 578 F.3d 838,
841-42 (8th Cir. 2009) (standard of review).




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
        Jordan alleged disability since November 2004 from painful foot problems and
issues with his left hand. After two hearings, where Jordan was counseled, an
administrative law judge (ALJ) determined that (1) Jordan’s impairments--hammer
toes, flat feet, bilateral hallux valgus with corns and calluses, and swollen fingers on
his non-dominant left hand--were severe in combination, but alone or combined did
not meet or medically equal the requirements of any listing; (2) he had the residual
functional capacity (RFC) for less than the full range of sedentary work; (3) his
statements on the intensity, persistence, and limiting effects of his symptoms were not
credible to the extent they were inconsistent with the RFC findings; and (4) while his
RFC precluded his past relevant work, he could perform two jobs that a vocational
expert (VE) identified in response to the ALJ’s hypothetical--information clerk and
office helper--which existed in significant numbers regionally and locally. The
Appeals Council denied review, and the district court affirmed.

       On appeal Jordan challenges the reliability of the VE’s testimony concerning
how many of the two identified jobs were available nationally and regionally. To the
extent he is arguing that the VE did not adequately explain the inconsistency between
his testimony and the Dictionary of Occupational Titles (DOT) on the classification
of these two jobs, we disagree. See Young v. Apfel, 221 F.3d 1065, 1070 (8th Cir.
2000) (VE adequately rebutted DOT classification of jobs as light by testifying that
some existing nationally and locally were sedentary; DOT definitions reflect only
approximate maximum requirements). We also reject his various challenges to the
privately published source of the VE’s opinion on the numbers of available jobs. See
Whitehouse v. Sullivan, 949 F.2d 1005, 1007 (8th Cir. 1991) (there is no requirement
that VE correlate DOT titles with job-services summaries; VE need only state opinion
on number of jobs available in national economy that match applicant’s RFC, age,
work experience, and education). Jordan’s remaining arguments for reversal warrant
no discussion. Accordingly, we affirm.
                        ______________________________



                                          -2-